Title: To Thomas Jefferson from Maria Cosway, 9 October 1789
From: Cosway, Maria
To: Jefferson, Thomas



London 9 of Octobre 1789

I did not answer your last letter, my dear friend, because I was in doubt whether it would find you at Paris, but now I shall profit of Mr: Trumbuls departure to send you a line to put you in Mind of me in those still more distant parts of the Globe, where your friends perhaps all your heart and sentiments are. It will be very flattering to me if you think of me some times. I was very near coming to see you when Trumbull told me that you was to be at the Isle of White, but I have been very ill with a Most violent Cold. The weather is very bad, and every difficulty opposes my desire of surprising you with a visit, but why dont you come. It would be so easy so short, and such pleasure to us. I think I could be Angry with you for not Coming, but perhaps you Cannot. You may have your reasons therefore shall say no more.
I will not take more of your time up now but expect a longer letter when you tell me where to write. I am so ill at present I cannot write More. Beleave always I shall be your most affte.

M. Cosway


Many Compliments from Mr: C.

 